NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2022 *
                               Decided February 4, 2022

                                         Before

                     MICHAEL S. KANNE, Circuit Judge

                     DIANE P. WOOD, Circuit Judge

                     CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2238

SAMUEL L. ISOM,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 21-CV-300
PAUL S. KEMPER, et al.,
     Defendants-Appellees.                      Lynn Adelman,
                                                Judge.

                                       ORDER

       Samuel Isom, a Wisconsin inmate, appeals the dismissal of his complaint alleging
that prison officials were deliberately indifferent to his risk of contracting COVID-19
when they placed him in a unit with other inmates who had the disease. 42 U.S.C.

      * The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. FED. R. APP. P.
34(a).
No. 21-2238                                                                            Page 2

§ 1983. The district court dismissed Isom’s amended complaint for failure to state a
claim. We affirm.

       We take as true the facts alleged in Isom’s amended complaint, drawing all
reasonable inferences in his favor. See Peterson v. Wexford Health Sources, Inc., 986 F.3d
746, 751 (7th Cir. 2021). Isom, who has high blood pressure, kidney disease, and
diabetes, maintains that prison guards at the Racine Correctional Institution housed
him with “infected, COVID 19 inmates.” He says that he apprised prison staff of his
health concerns, that they responded by moving him to restrictive housing, and that the
eight months he spent in isolation amounted to “cruel and unusual punishment.”

       The district court screened Isom’s complaint, see 28 U.S.C. § 1915A, and
dismissed it for failure to state a claim. Isom’s allegations fell short, the court explained,
because he did not suggest that he was confined under conditions that placed him at
serious risk of harm or that any defendant acted with deliberate indifference. Isom
amended his complaint to add allegations that his custody was elevated from medium
to maximum, and that the prison continued to violate health guidelines after he
complained of the risks to the warden and security director. The court dismissed the
amended complaint for the same reasons, this time with prejudice.

       On appeal, Isom maintains that prison officials ignored the guidelines of the
Centers for Disease Control and Prevention and placed him at great risk of harm by
forcing him into a unit with infected inmates (an assignment he now says lasted two
days). He also argues that he should have been presented alternatives besides being
“forced” into a restricted unit, which amounts to severe punishment of its own.

         The district court appropriately dismissed Isom’s complaint for failure to state a
claim. To state a claim of deliberate indifference, Isom needed to allege plausibly that
prison officials knew of a significant risk of serious harm and failed to take reasonable
steps to mitigate or prevent that risk. See Farmer v. Brennan, 511 U.S. 825, 834 (1994);
Peterson, 986 F.3d at 752. As the court explained, Isom did not allege that any defendant
acted with deliberate indifference. Significantly, even after being instructed by the court
(in its initial screening order) that he needed to address how, where, and when each
defendant violated his rights, Isom did not elaborate on the nature of his claim. In fact,
the sequence of events he set forth in his complaint reflects that prison officials
responded to his health concerns by moving him to another part of the prison isolated
from inmates who may be infected. And as for his time in isolation, his allegations did
No. 21-2238                                                                      Page 3

not allow a plausible inference that officials knew of and disregarded an excessive risk
to his health or safety.
                                                                             AFFIRMED